September 03, 2004


Mr. Reagan W. Simpson
King & Spalding LLP
1100 Louisiana Street, Suite 4000
Houston, TX 77002-5213

Mr. John Griffin Jr.
Houston Marek & Griffin, L.L.P.
P. O. Box 2329
Victoria, TX 77902-2329
Mr. David Roberts
Garner, Roberts & Roberts
P. O. Box 9
Port Lavaca, TX 77979

Ms. Christa Brown
P.O. Box 162714
Austin, TX 78716-2714

RE:   Case Number:  02-0381
      Court of Appeals Number:  13-00-00466-CV
      Trial Court Number:  97-CV-255

Style:      F.F.P. OPERATING PARTNERS, L.P. D/B/A MR. CUT RATE #602
      v.
      XAVIER DUEÑEZ, AND WIFE, IRENE DUEÑEZ, INDIVIDUALLY AND AS NEXT FRIENDS OF ASHLEY DUEÑEZ,
      CARLOS DUEÑEZ, AND PABLO DUEÑEZ, MINORS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinions and  judgment  in  the  above-
referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc: |Ms. Cathy Wilborn    |
|    |Ms. Marlene Paul     |